DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/18; 09/19/18; 01/03/19; 08/20/19; 12/12/19; 07/01/20; 09/27/20; 01/06/21; 04/07/21; 09/20/21; 01/13/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 11,147,481. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-35 of U.S. Patent No. 11,147,481 is anticipated the claims 1-38 of claimed invention of the present invention.
Regarding claims 1, 16, and 29; Claim 1 lines 1-41 of U.S. Patent No. 11,147,481 discloses all of feature of claimed invention.~~~~.
Regarding claims 2, 17, 30; claim 1 in lines 17-24 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claims 3, 18, 31; claim 2 in lines 1-4 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claims 4, 19, 32; claim 3 in lines 1-3 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claims 5, 20, 33; claim 4 in lines 1-4 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claims 6, 21, 34; claim 5 in lines 1-11 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claims 7, 22, 35; claim 6 in lines 1-6 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claims 8 and 23; claim 7 in lines 1-2 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claims 9 and 24; claim 8 in lines 1-4 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claims 10 and 25; claim 9 in lines 1-3 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claim 11; claim 10 in lines 1-4 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claim 12; claim 11 in lines 1-3 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claim 13, 26, and 36; claim 12 in lines 1-3 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claim 14, 27, 37; claim 13 in lines 1-12 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Regarding claim 15, 29, 38; claim 2 in lines 1-5 of U.S. Patent No. 11,147,481 discloses the all feature of claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15-26, and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (US 2014/0016132) in view of Braendle et al (US 2004/0260520).
Regarding claims 1, 16, and 29; Schmitz discloses a system, a wearable device, and method, comprising: 
a light emitter (601 @ figure 6) configured to emit lights (603 @ figure 6); 
a first light detector (604 @ figure 6) spaced at a first distance (ds @ figure 6) from the light 10emitter (601 @ figure 6); and 
a second light detector (605 @ figure 6) spaced at a second distance (dl @ figure 6) from the light emitter (601 @ figure 6), the second distance (dl @ figure 6) approximately twice the first distance (ds @ figure 6 and paragraph [0020]: e.g., a distance from the light source to a first of the detectors is about one-half the distance of the light source to a second, different one of the detectors, and where each of the detectors is configured to receive the light signal after having propagating through the tissue, to measure an attenuated light value); and
a processor (930 @ figure 9) configured to determine a glycogen level of muscle tissue (304 @ figures 3 and 6) as a function of hydration of the muscle tissue (paragraph [0111]: e.g., The foregoing four-step algorithm can be used for measuring tissue oxygenation; however, other tissue parameters, such as sugar concentration, hydration, and other parameters can be determined if the requisite algorithm parameters are known or can be determined.) based on a 15relationship between backscatter light from the muscle tissue (304 @ figure 3) as detected by the second light detector (605 @ figure 6) and backscatter light from non-muscle tissue (figure 3 and paragraph [0070]: e.g., an epidermis layer 301, a dermis layer 302, an adipose layer 303) as detected by the first light detector (604 @ figure 6).  
Schmitz discloses all of feature of claimed invention except for the emitter for configured to emit light at a first wavelength over a range of approximately 900 to 1000 nanometers and at a second wavelength over a range of approximately 1300 to 1400 nanometers. However, Braendle et al teaches that it is known in the art to provide the emitter (2, 3 @ figure 3) for configured to emit light at a first wavelength over a range of approximately 900 to 1000 nanometers (paragraph [0006] and [0039]: e.g., the second light source 3 are preferably between 1000 nm and 1110 nm) and at a second wavelength over a range of approximately 1300 to 1400 nanometers (paragraph [0006] and [0039]: e.g., the wavelength components of the light of the first light source 2 are preferably between 1200 nm and 1400 nm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine system, a wearable device, and method of Schmitz with limitation the emitter for configured to emit light at a first wavelength over a range of approximately 900 to 1000 nanometers and at a second wavelength over a range of approximately 1300 to 1400 nanometers as taught by Braendle et al for the purpose of improving the precision in determining a tissue parameter of interest.
Regarding claims 2, 17, and 30; Schmitz discloses the processor (130 @ figure 9 and paragraph [0020]: e.g., The remote sensing device further includes two or more light detectors arranged substantially collinear with the light source, where a distance from the light source to a first of the detectors is about one-half the distance of the light source to a second, different one of the detectors, and where each of the detectors is configured to receive the light signal after having propagating through the tissue, to measure an attenuated light value. In this system, the control system is operable to initiate said measurement of said attenuated light signals) is configured to determine 20the relationship based on a differential relationship between the backscatter light detected by the second light detector (605 @ figure 6) and the backscatter light detected by the first light detector (604 @ figure 6).  
Regarding claims 3, 18, and 31; Schmitz discloses the muscle tissue (304 @ figure 3) is in a muscle layer below layers (301, 302, 303 @ figure 3) of non-muscle tissue, the muscle layer (304 @ figure 3) having a depth from a skin surface (figure 3), and wherein the second distance is approximately twice the depth of the muscle layer (figures 3-6) from the skin surface (muscle tissue 304 @ figure 3 and paragraph [0046]: e.g., two detector locations) .  
Regarding claims 4, 19, and 32; Schmitz discloses the first distance is approximately 12.5 30millimeters and the second distance is approximately 25 millimeters (paragraph 0008]: e.g., the distance between the light source and the first photodiode is approximately one-half the distance between the light source and the second photodiode).  Although Schmitz does not explicitly teach the recited distances (the first distance is approximately 12.5 millimeters and the second distance is approximately 25 millimeters), this would be obvious to POSITA when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 5, 20, and 33; Schmitz discloses all of feature of claimed invention except for the light emitter comprises a first light emitting diode (LED) configured to emit light at the first wavelength and a second LED configured to emit light at the second wavelength. However, Braendle et al teaches that it is known in the art to provide the light emitter comprises a first light emitting diode LED (3 @ figure 3) configured to emit light at the first wavelength and a second LED (2 @ figure 3) configured to emit light at the second wavelength. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine system, a wearable device, and method of Schmitz with limitation above as taught by Braendle et al for the purpose of improving the precision in determining a tissue parameter of interest.
Regarding claims 6, 21, and 34; Schmitz teaches the light emitter is further configured to emit light at wavelengths between approximately 660 and approximately 820 nanometers; wherein at least one of the first light detector and the second light detector is configured to detect backscatter light from the light between approximately 660 and approximately 820 nanometers; and wherein the processor is configured to determine an oxygen level of hemoglobin in blood based on the backscatter light from the light between approximately 660 and approximately 820 nanometers (paragraph [060] and [0111]: e.g.,  four-step algorithm can be used for measuring tissue oxygenation; however, other tissue parameters, such as sugar concentration, hydration, source and the first photodiode is approximately one-half the distance between the light source and the second photodiode). 
Regarding claims 7, 22, and 35; Schmitz discloses the light emitter comprises a first light emitting diode (LED) configured to emit light at the first wavelength, a second LED configured to emit light at the second wavelength, and four 15LEDs configured to emit the light between approximately 660 and approximately 820 nanometers (paragraph [0060]: e.g., two detector locations and four tissue layers are considered in the description that follows. Additionally, 221 wavelengths are considered, representing a wavelength range from 630 nm to 850 nm).  
Regarding claims 8 and 23; Schmitz discloses the first and second light detectors (604, 605 @ figure 6) are photodiodes (paragraph [0008]).  
Regarding claims 9 and 24; Schmitz discloses the light emitter (paragraph [0115]: e.g., LEDs) and first and second light detectors (910, 915 @ figure 9) are positioned on a wearable device (900 @ figure 9) configured to be positioned on and secured to a forearm of a user proximate an elbow of the user (paragraph [0021]: e.g., reduce the cost, size, weight and/or widen the applicability of a sensor module, for example, to various parts of the body (e.g., arm, leg) .  
Regarding claims 10 and 25; Schmitz discloses 25the processor (930 @ figure 9) is further configured to cause a user interface (935 @ figure 9) to display information related to the glycogen level of the muscle tissue (1165 @ figures 9 and 11).  
Regarding claim 11; Schmitz discloses the light emitter (601 @ figure 6) and the first and second 30light detectors (604, 605 @ figure 6) are components of a wearable device (figures 9-11) and the processor (1155 @ figure 11) is a component of an external device different than the wearable device (1101 @ figure 11).  
Regarding claim 12; Schmitz discloses the light emitter (601 @ figure 6), the first and second light detectors (604, 605 @ figure 6), and the processor (1151 @ figure 11) are components of a wearable device (1101 @ figure 11).  
Regarding claims 13, 26, and 36; Schmitz the first wavelength is approximately 970 nanometers and the second wavelength is approximately 1310 nanometers. However, However, Braendle et al teaches that it is known in the art to provide the first wavelength is approximately 970 nanometers and the second wavelength is approximately 1310 nanometers (paragraph [0039]: e.g., The wavelength components of the light of the first light source 2 are preferably between 1200 nm and 1400 nm and those of the second light source 3 are preferably between 1000 nm and 1110 nm. Especially preferably, the wavelength of the light of the first wavelength is 1250 nm and/or 1300 nm and the wavelength of the light of the second light source is 1070 nm.). Although Schmitz does not explicitly teach the recited wavelengths (the first wavelength is approximately 970 nanometers and the second wavelength is approximately 1310 nanometers), this would be obvious to POSITA when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 15, 28, and 38; Braendle et al teaches that it is known in the art to provide the third wavelength is approximately 680 nanometers, the fourth wavelength is approximately 800 nanometers, the fifth wavelength is approximately 970 nanometers, and the sixth wavelength is approximately 1210 nanometers (paragraph [0039]: e.g., The wavelength components of the light of the first light source 2 are preferably between 1200 nm and 1400 nm and those of the second light source 3 are preferably between 1000 nm and 1110 nm. Especially preferably, the wavelength of the light of the first wavelength is 1250 nm and/or 1300 nm and the wavelength of the light of the second light source is 1070 nm.). Although Schmitz does not explicitly teach the recited wavelengths (the first wavelength is approximately 970 nanometers and the second wavelength is approximately 1310 nanometers), this would be obvious to POSITA when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 14, 27, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Braendle et al as applied to claims 1, 16, and 29 above, and further in view of Khalil et al (US Patent No. 6,353,226).
Regarding claims 14, 27, and 37; Schmitz in view of Braendle et al combination discloses all of feature of claimed invention except for the light emitter is further configured to emit light at a third wavelength, a fourth wavelength, a fifth wavelength, and a sixth wavelength, and further comprising: a third light detector spaced between the light emitter and the first light detector; 10wherein the processor is configured to determine the glycogen level of the muscle tissue as the function of hydration of the muscle tissue based on a relationship between backscatter light from the muscle tissue and the non- muscle tissue as detected by the first, second, and third light detectors. However, Khalil et al teaches that it is known in the art to provide the light emitter (102 @ figure 1B) is further configured to emit light at a third wavelength, a fourth wavelength, a fifth wavelength, and a sixth wavelength (figure 1B), and further comprising: a third light detector (108 @ figure 1B) spaced between the light emitter (102 @ figure 1B) and the first light detector (108 @ figure 1B); 10wherein the processor is configured to determine the glycogen level of the muscle tissue as the function of hydration of the muscle tissue based on a relationship between backscatter light from the muscle tissue and the non- muscle tissue (col.3 line 49 to col.4 line 5: e.g., The stratum corneum, epidermis, dermis, adipose tissue, and muscle layers can all interact with light and contribute to the measured signals. Controlling the penetration depth of the light and understanding the effect of the different layers of the skin on the generated signal are important for the non-invasive determination of metabolites in tissues) as detected by the first, second, and third light detectors (figure 1B). it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine system, a wearable device, and method of Schmitz with limitation above as taught by Khalil et al for the purpose of improving the result in increased frequency of testing when necessary, accurate monitoring and control, and improved patient care.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Gulati et al (US 2016/0249836) discloses a noninvasive analyzer apparatus and method of use thereof is described for spatially separating light for use in noninvasively determining an analyte concentration of a subject through use of detectors linked to multiple controlled sample illumination zone to sample detection zone distances.
2) Kintz et al (US 2014/0275869) discloses optical device is used to monitor an implant embedded in the tissue of a mammal (e.g., under the skin). The implant receives excitation light from the optical device and emits light that is detected by the optical device, including an analyte-dependent optical signal. Scatter and absorption properties of tissue change over time due to changes in hydration, blood perfusion and oxygenation.
3) Baker (US 2008/0221416) discloses a system and method of detecting or monitoring macular degeneration in a patient. One embodiment of the present invention includes emitting a first light into the patient's retinal tissue at a first wavelength, emitting a second light into the patient's retinal tissue at a second wavelength, detecting the first and second lights after dispersion by the retinal tissue, and determining an amount of lipid proximate the retinal tissue based on the detected first and second lights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 4, 2022


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886